Carpenter, J.
I shall not refer to the evidence further than to say that I find as a fact, for the purposes of this case, that there is a custom in the trade to carry oil in barrels on deck, in coasting voyages, when the under-deck cargo consists of fish-scrap, and that the defendant is chargeable with knowledge of this custom. The question, then, is whether the existence of this custom is to be held to impose a liability to contribute on the under-deck cargo. After mature consideration I am *687satisfied that it cannot be so held. I see no consideration moving to the shippers of the under-deck cargo which could furnish an equitable ground for the imposition of increased liability on them. Where a custom-exists, as in this case, to-carry a particular kind of goods on deck under particular circumstances I think the shippers of under-deck cargo might be so far affected as that they could not maintain any claim for the increased risk resulting from such shipment. But I can see no reason why their rights and liabilities should be otherwise affected. There will be a decree dismissing the libel, with costs.